828



               OFFICE     OF THE ATT’ORNEY          GENERAL         OF TEXAS
                                         AUSTIN




Bonorablr        0.0.     H. Sheppard
Comptroller o? Yubllo             iooounta
Awlin,         Taxa@




thl8    Loputment
                                                          an4 ?mkgrowd         of the oon-
                                                         ana the partin~t           portion8


                                                 aoputaent in tho d-
                                            nt or the hotor he1 Tu
                                            a, with partlouler rerrrenoo
                                            r fuel dlatributar in the
                                        on, I dwlre   your lntrrprotclbion

                               1 an6 baa Corpan~, l D*lmr a r e Corpora-
                               orttorr at Tuba, okla&oma, has l bulk
       d0~ge        put      8t I t0tEid       or    0    pip0     lb0   +0146fna    ima
       a rotlnery         ln Grwaflold,      oklahow,            to a
       iilohlto County, Toxas, rronivhloh tho Be1p”%    :a Gar
       Compony  wkor  sale or xmtor furl.  Thhr ooopany hold@ a
       rotor furl distributor’8permit a8 dofined in tho &&or
                                                                        829



Zion.coo. fi.   Sheppard, page 2


    fuel  tax lawa or the State at Texas, aeoured by bond
    ln the amount of 32b,CQO.00,as required by Zav. There
    ia no oritiolam  to tbla praotfca of tho company In
    amking aaloa of aotor fual.
        'This o-any alao make8 raler ot rotor toe1 at
    GrandrlolA Oklahoma, upon vhioh the Texaa,tax or
    (Ifper go&    Ia colleotod. The ooaipaw 8aksa
    monthly roporta of a oortain &umber of them  aaloa
    88a e
        lt +8ndr i0la0u0h068,
                      ,              to   tha Coitzptrollu~a
    orri00 uui pay8 the tax thereon aocordlng to auob
    raportr riled. Thea, raporta ahov that the atotor
    fuel purahraod at Gr8natiol6, 0lilahoas~,  vaa to per-
    sona VbO tranaport tha 8-0 to point8 In Tom18 ror
    aalo, dl8t~lbutlon of W8.     Tha prohaaua    of tho
    motor ruol bought at Gramltlel4,   Gklahoaa, do not
    qualify as a blstrlbutor of motor fuel under the
    Tare8 lav 8tiaa0 not pay tha tax 88 auah.
          "Boil 011 sad Gaa Comgan~ also make8 ~&lea fmrp
    a rerlnarf near edttoro, Okhh~w,     undar the aaato
    0~aiti0n8    and clrsouwtanosa88 the7 Bak6 rro8
    Crandfleld,   Ok&bow.
          Yilaton    of oaae leadIn& tc tbia lnwlrrr During
    t&a Year 193( thla doDatQaont exDoflanoed         mush dir-
    tiouity    10 the aattw-of tti ova&w        thrcu&h imports
    Pram okloluma In the rlolnlty or ;ichlta        Talla, Chlldraaa,
    aad other points along the border, duo to tbo prlrtlogoa
    grantea by Oklohoan--• almple aaolaration of Into&ion
    to,oxport permitted dIatrlbotora.orrefiner8 to make
    adoa     in thdt 'tat@ tax treo. Thla attraataa buainesa
    in Teraa to Grandlield, Oklahoma, tourtoon alla8 ire8
    tbi State     line, where the Boll 011 and Gaa Conapanr
    opustad a roflnery.       Our aupanlaora    waro~ busy attompt-
    in& to oollact tax on import8 ea.8 rsault of thlr, and
    le~aral doalsrr rho warm in the heblt of buyIn motor
    tuol troa the hell (riland Goa Co-y           in their ovn
    trucks ror tranaportatloato Toxaa, ror roaale,
    adopted a plan of &myl.n&the Texas tu to tbo Bell Cl1
    and car compan;lrather than quellr~ a a l distr ib u to r
    in Teraa.      The Bsll 011 and Gus Cou~pany romlttad auoh
    fund8 so roaelred to ieraa.      l!b.la deportwnt    objaated
    to the Ball 011 a~6 Gas Conpony acoopted &ho tex in
    this namer and propored that they cualim aa a distri-
    butor 1x1tbla btate by poatIn& a bona. Thl8 propoaol
    vaa reoelred with rarer and a persit lBa8grantrd upon
                                                                  830


Eon. ho.          B. Sheppard, paCi 3



     the condition Wet  tbb 5.11 Oil and Car Company oolleet
     the roxriatax on all sales deolarad for Texas degtlm-
     tlona.
              18 oertaln tbet tbl8 arrangemeEt saved aonaidara-
            ‘It
     ble tax for  iexas,  an4 vorkeff vlth a ralr &ogres of
     aatlar8otlon.    The Bell Cl1 antIGas Co~;penyaubaequant-
     1s ocmatruoted a 9100 line from the rallnery in Wand-
     ii&l&, Oklahoma, to IIpoint aaroaa the ctete line
     in Texas, a dlatance or approxlmatelften nllea rron
     tbo line, where a bulk atorsga vaa ereatad to serve
     ouatowrr . This bulk plant la In operation but the
     cOq18rry ala0 contlauea to make 88108 froa the refinery
     in Oklahoma en Texas aalae.
         In January, 1939, the Boll 011 and Gas Company
     arranged ror the output of motor rue1 through e aub-
     aldiar~ corporation-ovneaplant at h&core,   Cklahoma,
     vhlcb la 41 miles interior ?ropGthe 'israeborder, and
     the sme plan o: nd~lng aeles in Texas vaa pursue6
     from that point aa rrom Grandrlsld, Zklahonui. In con-
     neation vith thrde sales a ~nlfeat conformlnctto the
     Texas IAV Is In use.
           *It la oonceded that the bei1 Gil and Ma Company,
     a Delavaro Corporation,harin@ hoza oriloea In Tulsa,
     Oklaboam, and harlnc authority on file mlth the Socre-
     tary ot htate in this Jtste to do buelaeaa in Texe8,
     are holders of a wtor fuel dlatributor'rpermit as
     derined in Lectlon 2 (c) of the statute recited, se-
     cured by bond in the zaxlmua amount requlrad   in the
     statute,   and that this oor~retlon is tbt  owner of
     certain property la silohltaCounty, Texas; namely,
     rogreaaure   plant, bulk storage snd plpo line terminal,
     snd storage tank@.
          “It la furthtr oonoeded that  the 3011 Oil and Gee
     Coepeny hoe rauilttedto tb,b 4at.b of,Texas, the tar
     0r r0or  oonta par gallon on the amount of motor rue1
     reported  as scld rrom these outlate: naakaly, Crand-
     rleld, CklahOno Arbors, Oklahoma, and the tereinal
     *torag   In Aiohita County, Tezaa.
         wit should be nottd that t&t proVl8lOn8 or Leo-
     tfon lb (61, protidine r0r pbnaltp ror aorteln rlola-
     tlone, oould not he epplird to ruch rlolatlona ooo1-
     ndtted outside oi the State of Texas.
                                                             831



Eon. Gao. 21. Sheppard, pago 4


        "It is also noted that tha reoorda require4 to be
    kept in this Ltate are not erallablr, and that the
    usual aupenialon given refloe~lea by thlr departeent
    in tbs z.attcrof oheodqg sales frequently en4 obeok-
    lag truck loadlugs at docka 0.'plants oan notbe
    ooEpll~& ria.
         "h ragulatlon   of the Coaptroller*a cspartrant,
    otteotlve Unroh Sl, 1940, attempted to reBon. Coo. x. Lheppara, page 8


          ‘The parson in idaa purehaaingmotor ruei rrcm
     the -11   Gil and Gas Coapany*s rerinerlea in Cgl#&oa,
     aocegtlng dellvery  at the refinery dook  in ukhbm,
     636 reoairirg a msir08t on form cOnr0rPLiagto the
     .7
     rexad requlre5eotaaoveriw the 6iotorfuel purabn&
     rrGa the Be11 211 and Gas Company,with tar paid.et
     the  rate or rour oeata per gallon to the Boll oil an6
     Gas Company on the motor fuel dellrered to such per-
     son at the rellnery dooka In Nclahome, the tax being
     reported  and al& by the ijell011 and Gas Cospeny to
     the .itateOS Psxae, &a not qualified es a distributor
     and har not given bond or reported rclea or aotor fuel.



        “1. 18 the Sell Cl1 and Se8 Coapanyauthoritad to
    oolloct the tex 05 motor fuel sold at Grandtleld,
    Cklahoma, and report the balsa an4 pey the tax to the
    Coeptroller of iexaa emm thou& the Compeoy holds
    eotor fuel distributor’spetit   to operato 15 Texas?
         *e. Is the person making puroheres ot motor fuel
    rrom Dell Gil end Gas Colppanyat points ir.Oklahoma
    permitted to .tranaportthe +tor f’ual80 purohaaed
    into Laxas without r~uall~yicgas a motor Puel dlatrl.-
    butor and paying the tax dlreet to the State of Laxas
    when such metor fuel ha8 barn sold, dlatrlbutcd, or
    urea by such purohaaer?
          -3. i&e& the Comptrollerhrve authority to issue
     a zotor me1 ~latrikmtor*apermit to tl?eBell 011 end
     Gao Co&paey when thlr department haa kncrledge that
     aalra are made by suoh Coqany at a point, or point8,
     outaide the iitete of lexaa?
         *4. Goes the Coslptroller, under authority 0r
     Se&ion 14 ot t&e ‘titeri-01 Tax Aat, have the power
     to ieaue regulatlonareatriotlngsalaa aomi5g under
     tae purview or the iotor Sue].Tax law to those lalea
     acnoummtca nithfn the &tats or Ta~88i.~
        Our reaearoh has daveloped no deofalons lc t&la or other
Jurirdiotfona bearing elther directly or by analogy upon the
~ueatlona at l&sue here, aridwe era consequently relegated to
a constructionOC the bare text of the pertinent portion8 of
i\rtlolo706be, Vercon’L9tiotated :lvtl Ctetutea, oonrlaere4
fs ocxmotlon iviththe taotual baojtground oi thla oontroveray,
fully and fairly atated by you.
                                                                      833


.aon. b.0. 2. -hepptr’.l,
                       p&B. 6


        ~ubdlvislcns (e) ad (b) 0: Leation E, Article 70558,
Vcmoa*s Annotated Civil Statutes, heralnsrter    rrfrrrod  to as
the Lotor                                                                     834



Eon. Goo. 2. Sheppard, pl$e   7



     et14 raport s:iallItoluda the uaat quantity ot crude
     011 or petroleum produots umd or ooneuued durln6 tno
     psrlod oorered by tbe report In th@ manutaoturl~,
     roilnlng or proaaasing OS motor fu01.~
        Soatlon 3 ot tto i;otrequires  *all distrlbutorto? setor
fuel In this Ststo now engaged, or who doslrss to bwxam r&68&
In the solo or use OS s:otor fulrlupon *hIoh suoh tsx Is required
to ba paid" to prooure a sotor fuel &lstrlbutar*s ptnlt    rroa
the Comptroller oi r'ubiioAooounts, UP O  l
                                          Applloatlon tharofor,
sasompsnlad by statutory surety b-4 in the amount urd aondltionob
at roqulrod by ihotloa 6 of the Aat.

        YeotIcur 4 or ths uotor Fun1 Tu Law provides that “upoa
rooslpt of the spplioation anO the bond hsrolnaftor provided for,
the Gossptrollor s&all issue to lrory distributor a non-assIg~-
able aonsooutlt~ly nundsred persit luthorlrlnfi the first sale
or icotorfusl or Its substitute  in cd8 -tab”. IL-
ours )

         The Boll tll and Gas Company hr8 duly oompllcd with the
panit an6 bond rrwireaent of the Aot, tad no question is made
hero ot its authority,  uador the parsiltIsaos4 to it by ths
Comptroller  ot Publlo ,ioooants,to m&o a arirst sals" of motor
fuel in Taxas, as herelnsftor dsflnsd, ime its bulk plant IA
Slahita County, Texas, and arake reports and raalttena68 OS tars8
soontlng on such sales.   But yap flrat question aoaoorns It-
self with the authority or the *sll Oil end Ces Compaay, under
eald dlttrlbutsr*spAmIt, ta report and psf trues aoaruing OA
soles admlttodl~ nude beyond the conflaos of the atats of Texns.
        Ihs Asglslators hss doflaad the tefP,wrlrst stlo,m 88
used In tbo above quoted statutes, a8 tollows:
         “(4) *First solo* shell soen and Inoludo the first
    sale, dlttributlon or use in this State OS motor fuel



         %ho team CdIstrIbutorc88 usa& In the rotsgoing rtatuto,
Is doiincd br subdlrlsIoa (01 or sootion 1 or ths Lotor irusl
‘lax ipw as SollQwsr

        "(c) *>lstrlbutor*rhzll man u16 lnaludo cvory
    psrsoa in this dstr   who refinea, mfuiufaotures,pro-
    duoos, 61 ends or aompounds motor iuoi, or in tny other
    6anrr aOyuIrs8 or poaessses 50tor fuel and mako6 first
                                                                                835


Eon. Ccc. 2. ~hepjati,             ~a$. 6



      lele of the seze in thle statei ad it aball aleo ln-
       1
      o&de  orem pdreon 13 tbls s.taterho ehlps, traneporte
      or lngort8 any edatorfoal into this date acd maker
      the riret sale of sac4 in this btate.“\Lndareoorirsg,
                                                         cure3
            u8 have giotea         hereinaBove,   In oxte380, tke oontrolliog
portion8      or     tke   istor   ha1 ?u
                               Law in order to better direct
p%r 6ttention to the contlnuoue and coneIeter?t ~88 of tern8 an4
phmeee 6e8igned to gire the Yotor iPa1 far iar, it8 operation
4na adelnletratlon, a nkollr intrart8t8 efrrot and oporatlon.
The pbr8808    *iL t&i8 kt6t6,” .in iUa8,?     8Od  other UpreB8iOn8
of purely   lntreturltorlal   e:?eot reterrlng     to 'flrrt  ealeea ot
aotor tuel, and dclng bueinete a8 a “diatribut&’ permeate the
entire aat.
        LTI?C,titboutruoh a olear ~e~lslatlvr Intent              to oonforn
t&8    Cpr.rPtiOIi
              Of th8 i~otOrhe1  T81 isaW to the li8iitB            Of thie
Jt8te)      would be tke lTtoot, by optration of 18~.
            such                                                    A8
etated at 39 Tex. Jur. 50:
             “Tarrltorlalilxtentof C;psrntlo~.--A    statute 8an
      have no erfeot beyml the territorial jurisQlotloaof
      tLe laglslotlveauthsrlty, except by ooalt7.         Thus
      it 18 lettlsdthat a statute aut!torieily       the rsoovary
      OS a penalty, at the suit at a prltatcr      imlirlaual,
      her 20 extrsterrltorial8tte8t       and omnot be Sam the
      B a a 1 8o f l suit  in anothor stats.  Etid in tkr abearer
      0r au erpre8s      prorl8ior.(or ispllo~tion arl8inp,rmm
      ttie torze of a statute) to tkr contrar;J,it will be
      js48unad     that the Legislatureaid 2ot latent    that th8
      lot lhuald operate beyond the territorial llmlte of it8
      jUri8aiOtiOn.

            -h loeal aat operates only within the partloular
      part or the le~lolat~v8.jurir6lotlon    to whloh It 18
      applicable.    4-d it kae beep obemed    tk6t an act
      aeallnF with the eale of intcxlaatingll\;uoroperate8
      only in tkoee portlone   of the Stat8 ir lrklch the 61810
      of ll.;uorie :.otprohibited br law.-
            Bearlq   in ntnd the ltatutor]r dofinitic-n of wdifitributorR
68 OCe  V&O,    lscng Other thlng8,  *lmport8 any rotor fueL l&o
trie  State art31~6keethe flrrt   eale ot s(Li?;e
                                               ia this :tate,' &ad
the statutory a8finitiOn of ":lret 88l8* a8 seanlnf the “first
Bale, dletrib\;tlor or uee in thl8 :tate of c&or    fuel . . . lm-
port46 lute or in a nyc tk er  canner produced In, lopulred, par-
settrod or br.xght Into thie Ctate," acidr_urthtr8inarui or the
  .   .
                                                                        836


Eon. Ceo. E. Sheppard, p&w   9


olear leglslatlva purpose to 8oorua 8 actor   iuel   tax   Qpon   tha
rirst.8ale in 'iexe8,**it  being intmaea to &pore thr tax at
it8 80uroa in Toxeo, or 88 8oon thareaftor as such motor fuel
may be rabjeot to bo:ng taxed,* oan it be Sal& that a 8818 and
delirery into thr tank truck8 of various doelore fmpg.Tarns by
hell Cl1 and Gas Coepny at Grandtl8l.dand Ardnore, Qklahoaa,
oon8tltutee   raid  Bell Gil and Gee Company 8 adi8tributor~   and
8uoh 88188 @Yiret ealee,* all a# doilned above. tietblnk not.
It i8 tee person8 end d8ahra *ho purohaee this motor fuel
from f)8U. Gil and C88 Coqmny, Import same Into Tern8 In th8ir
tank traokl,    aad make e l:lrst 8ale" in Texa8, a8 &eiIned, rho
ar8 'di8trIbutor8'rather then the b811 Cl1 end Gar Compny.
U800*, euoh penooe 8nd pumhaeere 8r8 prrforce tha etatutor
abol8 c-iuoted, retlulredto obtain a dletrlButor*8 permit    snd
iully oomply xlth the statutory ior?ealltIer   ror making 'flrtd
lale8" of laotorfuel In this State and reporting and r8uIttl~
taxe8 aooruIng thsreon.
        At the tlm  oi the dalivery and sale oi the motor fuel
at the two points laeotlonedin Oklahoma no tax be 8ooruen¶ and
yet the hell C.11and Ga8 Company, aotlng purely as a volunteer
in the preaieee, antiolpatcrathe posbible aoorrul of euoh tar
in lexae by oolleotlng In Oklahonu and reulttlug Into 38~~8
euoh oontempl.ateQ tax acorual. This antlofpatoryand extra-
territorial lotlon I8 not oontaraplatad  by anything which 198can
find In the X&or Fuel Tar &av, and. ii allowed to oontlnuo,
would se8ult ln the anooraloue situation 0r 8 r02-0ign corpora-
tlon or oonoern aotioe as colleotor ?OT the State of Texa8 r%th-
out said itate hari.cgthe bsnsiit of a lltn on it8 pmpertler
in Cklshoma or a right  to resort  to statutory surety tind for
protsotloa of Its retecaer.    In this ooMeotlon it b8koorae u8
to ear, however, that tha reoora or hell 011 and Gas Comptuq
is absolutely unl6peaohabler8gardlng the report and remIttmoe8
of tho L.tate’8 revocue8 in the past and no arltloleei1s here
int8KidQafor 8uoh oomany. But other ease8 night arise ii thl8
pmotioe 18 eountecanoedwhrreln the State would not be dealt
rltb a8 fair&y es they have bsen by &ll QIl and Gas Company,
under thle node of operation.
        The permit held By Bell Cl1 and &a8 Coqan$,   under our
oonetruotion or the hotor Zurl Tar ia*, oovers and authori%~r
only 88188 of motor fuel fmm ths bulk plant In Wichita County,
Tex*e, u&U doe8 not, under any oonaeptlon of the statute gorsrn-
lng its lesuanor  and parpose, reaoh aamee  the ;iedhlver to
cover and protect ealee of sotor rue1 wholly oon8uannatehelthln
                         iseth refore answer your first cold
t.%cA" ",'Ue"BW%~Le      negatlre .
hon. ceo.         Ii. Gheppsird,paem 10


        Anawsrl~~ your third \;usatlon,wa advise that you hava
authorit to issue to tall Cl1 end Gas Company a Pzotorfuel
dlstrlbutor’s permit, upon proper application theretor,
acoompaniod by sunsty bond conditionedecd in the mount re-
qulred gy statute, deaplta the faot that it hea been brought
toyour knowledge that add company la aelllng motor fuel bayoPd
the llnita of the 4at.a of ‘bxaa.  It 18 of DO eonoem to thi8
Stat. that business is conduoted in other states by a parson,
firm, or oorpor8tlon  holding a zotor fuel dlatributorrapemlt
under the ~exsa iqtcr Fuel Law, and such faot ~111 not defeat
the rldht of bell Cl1 and Oar Company to do bualneaa ln Texas,
upon complying with the statutes iFovcming auoh buslneaa. Ot
course, this ailower la llmlted end oondltloned by our answer
to the two r’oregolnequeutlona.
            Your fourth quaatlon tura8 upon your authority, as
CozmptrollerOS Pub110 Xccounta, unaer 5eotlon 14 or the Uotor
Fuel Tax Law, to losue regulations reatrlotlnp:aaloa coal116
under the purview of ths cotor ?url T&s Law to those aalsa
conauamted  within the dtate of Pexca.  Laid Laotian 14 provlde8:
         “The Colnptrollershall have the powar and it aball
     be his duty from time to t&de, to adopt, publlah and
     enforce reasonable rulaa and rmgulatlons not inoon-
     airteat herewith for the purpose of aarrylng out the pro-
     vlaiona of this Aot. +ta 1933, 43rd Leg., p. 76, ah. 44,
     8 14.”

        If tha above qeatlon la lx&ended to lnr,ulralnto your
authority, under the quoted rule-nurkl~power conferred upon
you, to pmmlgata    and laaua rules nnd reguletlona pursuant to
and in oonforsity alth cur holding herein &n oounsotio,oviith
your first and aeoond i;ueatlona,then we advise that you M-
doubtadly have auoh pouter. A ragulatlon retuelng to longsr
rsoognlxe the practice oi Bell 011 and Gas Coapesy, or other
dlstributorr         h o lding   l   psrtzltin Texas,   to collact, report and
reititto you tax86 on aalea cifmat~2 OWL a% yr2iiA~%uymzb Yn*
lltiitaof ‘rexas,and reGulring persons end dealers making auoh
purotaaea and importleg the Eot.orfuel into iexaa for a “firat
aala ,* as detiaed, to cjualliy1x1all re8paota as *dletrlbutor6,*
under the Lotor Fuel Tax Law, would not be lnoonalatentwith but
rather ln strlot osSormity to tiieplain terms and rsqulrementa
lf   the   net.
.    .* ’
                                                                      838



eon. Get.    ‘i.   Sheppard. oaee 11


            Trusting tSe ~oregoln~ fully anauora your aevoral
    ln~ulrl~a, 90 era




                                       BY




                                                                COMMII-I’PX